EXHIBIT NO. 10.5

DATED 29 APRIL 2009

 

        (1)   [SEAGATE ENTITY]              as Mortgagor            (2)  
JPMORGAN CHASE BANK, N.A.              as Administrative Agent   

 

 

EQUITABLE SHARE MORTGAGE

IN RESPECT OF SHARES OF [SEAGATE ENTITY]

 

 

WARNING

THE TAKING OR SENDING BY ANY PERSON OF AN ORIGINAL OF THIS DOCUMENT INTO THE

CAYMAN ISLANDS MAY GIVE RISE TO THE IMPOSITION OF CAYMAN ISLANDS STAMP DUTY

LOGO [g80795g93a15.jpg]

REF: JB/J121/86503

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

CLAUSE

  

PAGE

1.

   DEFINITIONS AND INTERPRETATION    1

2.

   REPRESENTATION AND WARRANTIES    4

3.

   COVENANT TO PAY    6

4.

   SECURITY    6

5.

   RIGHTS IN RESPECT OF MORTGAGED PROPERTY    7

6.

   PRESERVATION OF SECURITY    8

7.

   ENFORCEMENT OF SECURITY    11

8.

   APPOINTMENT OF A RECEIVER    12

9.

   POWERS OF A RECEIVER    13

10.

   FURTHER ASSURANCES    13

11.

   INDEMNITIES    14

12.

   POWER OF ATTORNEY    15

13.

   EXPENSES    15

14.

   RELEASE    16

15.

   NOTICES    16

16.

   ASSIGNMENTS    17

17.

   ADMINISTRATIVE AGENT    17

18.

   SET-OFF    17

19.

   SUBSEQUENT SECURITY INTERESTS    17

20.

   MISCELLANEOUS    17

21.

   LAW AND JURISDICTION    18 SCHEDULE 1    21 SCHEDULE 2    23 SCHEDULE 3    25

 

i



--------------------------------------------------------------------------------

THIS EQUITABLE SHARE MORTGAGE is made on 29 April 2009

BETWEEN

 

(1) [SEAGATE ENTITY], an exempted company with limited liability incorporated
under the laws of the Cayman Islands with company number [        ] and having
its registered office at P.O Box 309, Ugland House, George Town, Grand Cayman
KY1-1104, Cayman Islands (the “Mortgagor”); and

 

(2) JPMORGAN CHASE BANK, N.A., a company established under the laws of the
United States of America as Administrative Agent and trustee for and on behalf
of the Secured Parties (the “Administrative Agent” or “Mortgagee”).

WHEREAS

 

(A) Pursuant to the Credit Agreement, it was agreed that the Mortgagor would
provide security over shares in the Borrower to the Administrative Agent.

 

(B) The Mortgagor holds legal and beneficial title to the entire issued capital
of the Company, currently [ ] fully paid [Class A]/[ordinary] shares of US$1.00
par value (the “Initial Shares”).

 

(C) It is a condition precedent under the Credit Agreement that the Mortgagor
enter into this Mortgage and grant security over the Mortgaged Shares in favour
of the Administrative Agent for the benefit of the Secured Parties in respect of
the Secured Obligations.

NOW THIS MORTGAGE WITNESSETH

 

1. DEFINITIONS AND INTERPRETATION

 

1.1 In this Mortgage, unless the context otherwise requires, words and
expressions which are capitalised but not defined herein (including in the
recitals hereto) shall have the same meanings as are given to them in the Credit
Agreement. In addition, the following definitions shall apply:

“Borrower” means Seagate Technology HDD Holdings;

“Companies Law” means the Companies Law (as amended) of the Cayman Islands;

“Company” means [Seagate Entity], an exempted company with limited liability
incorporated under the laws of the Cayman Islands with a company number [ ] and
having its registered office at P.O Box 309, Ugland House, George Town, Grand
Cayman KY1-1104, Cayman Islands;

“Credit Agreement” means the Second Amended and Restated Credit Agreement dated
as of 3 April 2009 made between Seagate Technology, the Borrower, the
Administrative Agent and the other agents party thereto;

“Event of Default” means the occurrence of an Event of Default as defined in the
Credit Agreement and/or the failure by the Mortgagor to observe or perform any
covenant or agreement contained in this Mortgage or any default in the payment
of any of the Secured Obligations;

“gross negligence” shall be interpreted according to the laws of the State of
New York, United States of America;

“Guarantee Agreement” means the U.S. Guarantee Agreement entered into or to be
entered into on or about the date hereof among Seagate Technology, the Borrower,
the Administrative Agent and each of the Subsidiaries listed in Schedule 1
thereto, pursuant to which, inter alia, the Mortgagor guarantees the Secured
Obligations;

 

1



--------------------------------------------------------------------------------

“Guarantor” means each of Seagate Technology, the Borrower, Seagate Technology
International and each of the Cayman Islands subsidiaries of Seagate Technology
International, all of which entities are a party to the Guarantee Agreement;

“Indemnity, Subrogation and Contribution Agreement” means the Indemnity,
Subrogation and Contribution Agreement entered into or to be entered into on or
about the date hereof among the Seagate Technology, the Borrower, each of the
Subsidiaries listed in Schedule 1 thereto and the Administrative Agent;

“Intercreditor Agreement” means the Intercreditor Agreement dated on or about
the date of this Mortgage among the Administrative Agent, Wells Fargo Bank,
National Association, the Mortgagor, Seagate Technology International and each
of the other loan parties party thereto;

“Mortgage” means this share mortgage;

“Mortgaged Property” means the Mortgaged Shares and all rights, benefits and
advantages now or at any time in the future deriving from or incidental to any
of the Mortgaged Shares including:

 

  (a) all dividends or other distributions (whether in cash, securities or other
property), interest and other income paid or payable in relation to any
Mortgaged Shares;

 

  (b) all shares, securities, rights, monies or other property whether
certificated or uncertificated accruing, offered or issued at any time by way of
redemption, conversion, exchange, substitution, preference, option, bonus issue
or otherwise in respect of any Mortgaged Shares (including but not limited to
proceeds of sale); and

 

  (c) all certificates or other evidence of title to any of the Mortgaged Shares
now and from time to time hereafter deposited with the Administrative Agent;

“Mortgaged Shares” means:

 

  (a) the Initial Shares;

 

  (b) any shares acquired in respect of Mortgaged Shares by reason of a stock
split, stock dividend, reclassification or otherwise; and

 

  (c) all other shares in the Company from time to time legally or beneficially
owned by the Mortgagor;

“Other Guarantor” means any of the Guarantors other than the Mortgagor;

“Parties” means the parties to this Mortgage;

“Register of Charges” means the register of charges of the Mortgagor maintained
by the Mortgagor in accordance with Section 54 of the Companies Law;

“Register of Members” means the register of members of the Company maintained by
the Company in accordance with the Companies Law;

“Secured Obligations” means any and all moneys, liabilities and obligations
(whether actual or contingent, whether now existing or hereafter arising,
whether or not for the payment of money and including any obligation or
liability to pay damages) from time to time owing to the Secured Parties by the
Mortgagor pursuant to the Loan Documents;

 

2



--------------------------------------------------------------------------------

“Security Interest” means:

 

  (a) a mortgage, charge, pledge, lien, assignment by way of security or other
encumbrance or security arrangement (including any hold back or “flawed asset”
arrangement) securing any obligation of any person;

 

  (b) any arrangement under which money or claims to, or the benefit of, a bank
or other account may be applied, set off or made subject to a combination of
accounts so as to effect discharge of any sum owed or payable to any person;

 

  (c) any other type of arrangement having a similar effect; or

 

  (d) agreements to create the foregoing;

“Security Period” means the period commencing on the date of execution of this
Mortgage and terminating on the date when all the Loan Document Obligations have
been paid in full in cash, the Commitments have expired or been terminated, the
principal and interest on each Loan and all fees payable under the Loan
Documents shall have been paid in full, all Letters of Credit shall have expired
or been terminated (or otherwise provided for in a manner satisfactory to the
applicable Issuing Bank) and all LC Disbursements shall have been reimbursed;

“U.S. Pledge Agreement” means the U.S. Pledge Agreement between Seagate
Technology, the Borrower, each of the Subsidiaries listed in Schedule 1 thereto
and the Administrative Agent; and

“U.S. Security Agreement” means the U.S. Security Agreement between Seagate
Technology, the Borrower, Seagate Technology International, each of the
Subsidiaries listed in Schedule 1 thereto and the Administrative Agent.

 

1.2 In construing this Mortgage (including the recitals), unless otherwise
specified:

 

  (a) references to any Party shall be construed so as to include that Party’s
respective successors in title, permitted assigns and permitted transferees;

 

  (b) “including” and “in particular” shall not be construed restrictively but
shall mean respectively “including, without prejudice to the generality of the
foregoing” and “including, without limitation”, and “in particular, but without
prejudice to the generality of the foregoing”;

 

  (c) references to a “person” shall be construed so as to include any
individual, firm, company or other body corporate, government, state or agency
of a state, local or municipal authority or government body or any joint
venture, association or partnership (whether or not having separate legal
personality); and in each case, its successors and assigns and persons deriving
title under or through it, in whole or in part, and any person which replaces
any party to any document in its respective role thereunder, whether by assuming
the rights and obligations of the party being replaced or whether by executing a
document in or substantially in the form of the document it replaces;

 

  (d) “variation” includes any variation, amendment, accession, novation,
restatement, modification, assignment, transfer, supplement, extension, deletion
or replacement however effected and “vary” and “varied” shall be construed
accordingly;

 

3



--------------------------------------------------------------------------------

  (e) “writing” includes facsimile transmission legibly received except in
relation to any certificate, notice or other document which is expressly
required by this Mortgage to be signed and “written” has a corresponding
meaning;

 

  (f) references to the “consent” of the Administrative Agent shall be construed
as the consent of the Administrative Agent acting in its absolute discretion;

 

  (g) subject to Clause 20.3, references to this Mortgage or to any other
document include references to this Mortgage or such other document as varied in
any manner from time to time, even if changes are made to:

 

  (i) the composition of the parties to this Mortgage or such other document or
to the nature or amount (including any increase) of any facilities made
available under such other document; or

 

  (ii) the nature or extent of any obligations under such other document;

 

  (h) references to uncertificated shares are to shares the title to which can
be transferred by means of an electronic or other entry and references to
certificated shares are to shares which are not uncertificated shares;

 

  (i) references to the singular shall include the plural and vice versa and
references to the masculine shall include the feminine or neuter and vice versa;

 

  (j) references to clauses and schedules are to clauses of, and schedules to,
this Mortgage;

 

  (k) references to any statute or statutory provision shall be construed as a
reference to the same as it may have been, or may from time to time be amended,
modified or re-enacted;

 

  (l) headings and titles are for convenience only and do not affect the
interpretation of this Mortgage;

 

  (m) an Event of Default is “continuing” if it has not been remedied or waived;
and

 

  (n) this Mortgage is a “Security Document” under the terms of the
Credit Agreement.

 

2. REPRESENTATION AND WARRANTIES

 

2.1 The Mortgagor hereby represents and warrants to the Administrative Agent and
each Secured Party on the date of this Mortgage that:

 

  (a) the Mortgagor is the sole legal and beneficial owner of the Mortgaged
Property free from any Security Interest (other than that created by this
Mortgage) or other interest and any options or rights of pre-emption;

 

  (b) the Mortgaged Shares represent 100% (one hundred percent) of the issued
shares of the Company;

 

  (c) any Mortgaged Shares are, or will be when mortgaged and charged, duly
authorised, validly issued, fully paid, non-assessable, freely transferable and
constitute shares in the capital of a Cayman Islands exempted company. To the
extent they are in existence there are no moneys or liabilities outstanding or
payable in respect of any such shares nor will there be any and they have not
been redeemed nor cancelled in any way nor will they be;

 

4



--------------------------------------------------------------------------------

  (d) no person has or is entitled to any conditional or unconditional option,
warrant or other right to subscribe for, purchase or otherwise acquire any
issued or unissued shares, or any interest in shares, in the capital of the
Company;

 

  (e) the Mortgaged Shares are not issued with any preferred, deferred or other
special rights or restrictions whether in regard to dividends, voting, return of
any amount paid on account of shares or otherwise which are not expressly set
out in the memorandum and articles of association of the Company;

 

  (f) there are no covenants, agreements, conditions, interest, rights or other
matters whatsoever which adversely affect the Mortgaged Property;

 

  (g) the Mortgagor has not received any notice of an adverse claim by any
person in respect of the ownership of the Mortgaged Property or any interest in
the Mortgaged Property;

 

  (h) the Mortgagor has full power and authority to:

 

  (i) execute and deliver this Mortgage and the other Loan Documents to which it
is a party;

 

  (ii) be the legal and beneficial owner of the Mortgaged Property; and

 

  (iii) comply with the provisions of, and perform all its obligations under
this Mortgage and the other Loan Documents to which it is a party;

 

  (i) it is able to pay its debts as they fall due and it has not taken any
action nor have any steps been taken or legal proceedings been started or
threatened in writing against it for:

 

  (i) winding up, dissolution or reorganisation;

 

  (ii) the enforcement of any Security Interest over its assets; or

 

  (iii) the appointment of a liquidator, receiver, administrative receiver,
administrator, trustee or similar officer of it or of any or all of its assets;

 

  (j) all licences, consents, exemptions, clearance filings, registration,
payments of taxes, notarisation and authorisations as are or may be necessary or
desirable for the proper conduct of its business, trade, and ordinary activities
and for the performance and discharge of its obligations and liabilities under
this Mortgage and each other Loan Document to which the Mortgagor is a party and
which are required in connection with the execution, delivery, validity,
enforceability or admissibility in evidence of this Mortgage and each other Loan
Document to which the Mortgagor is a party and the creation of security over the
Mortgaged Property have been obtained and are in full force and effect;

 

  (k) it has not taken any action whereby the rights attaching to the Mortgaged
Property are altered or diluted save to the extent such alteration or dilution
is expressly permitted under this Mortgage or any other Loan Document; and

 

  (l) this Mortgage is effective to create a valid and enforceable first
priority equitable mortgage and first priority fixed charge upon the Mortgaged
Property in favour of the Administrative Agent ranking in priority to any claims
by any liquidator (or similar officer) or creditor of the Mortgagor.

 

5



--------------------------------------------------------------------------------

2.2 The Mortgagor also represents and warrants to and undertakes with the
Administrative Agent that the foregoing representations and warranties will be
true and accurate throughout the continuance of this Mortgage with reference to
the facts and circumstances subsisting from time to time.

 

3. COVENANT TO PAY

The Mortgagor hereby covenants with the Administrative Agent as primary obligor
and not merely as surety to pay and discharge the Secured Obligations in the
manner provided in the relevant Loan Documents.

 

4. SECURITY

 

4.1 As a continuing security for the payment and discharge of the Secured
Obligations, the Mortgagor as legal and beneficial owner hereby:

 

  (a) mortgages to the Administrative Agent, by way of a first equitable
mortgage, the Mortgaged Shares;

 

  (b) charges to the Administrative Agent, by way of a first fixed charge, all
of its right, title and interest in and to the Mortgaged Property including all
benefits, present and future, actual and contingent accruing in respect of the
Mortgaged Property; and

 

  (c) assigns, and agrees to assign, absolutely by way of security to the
Administrative Agent all its rights, present and future, relating to any of the
Mortgaged Property.

 

4.2 The Mortgagor hereby agrees to deliver, or cause to be delivered, to the
Administrative Agent on the date hereof:

 

  (a) copies of the memorandum and articles of association and board and
committee resolutions of the Mortgagor required to authorise the execution of
this Mortgage;

 

  (b) an executed but undated share transfer certificate in respect of the
Initial Shares in favour of the Administrative Agent or its nominees (as the
Administrative Agent shall direct) in the form set out in Schedule 1 to this
Mortgage and any other documents which from time to time may be requested by the
Administrative Agent in order to enable the Administrative Agent or its nominees
to be registered as the owner or otherwise obtain legal title to the Mortgaged
Shares;

 

  (c) all share certificates (if any) representing the Mortgaged Shares and
a certified copy of the Register of Members of the Company showing the Mortgagor
as registered owner of the Mortgaged Shares;

 

  (d) an executed irrevocable proxy and power of attorney made in respect of the
Mortgaged Shares in favour of the Administrative Agent in the form set out in
Schedule 2 to this Mortgage;

 

  (e) an executed irrevocable letter of instructions from the Company to its
registered office provider appointing an instructing party for the Company in
the form set out in Schedule 3 of this Mortgage;

 

  (f) a copy of the special resolution passed by the Mortgagor in the form
agreed by the parties; and

 

6



--------------------------------------------------------------------------------

  (g) a certified copy of the Mortgagor’s Register of Mortgages and Charges
which has been updated to record the particulars of this Mortgage in a form
satisfactory to the Administrative Agent.

 

4.3 The Mortgagor will procure that there shall be no increase in the issued
share capital of the Company (other than by way of an issuance of further shares
to the person in whose name the Mortgaged Shares are registered) without the
prior consent in writing of the Administrative Agent.

 

4.4 The Mortgagor will deliver, or cause to be delivered, to the Administrative
Agent immediately upon (without prejudice to Clause 4.3) the issue of any
further Mortgaged Shares, the items listed in Clauses 4.2(b) and 4.2(c) in
respect of all such further Mortgaged Shares.

 

4.5 The Mortgagor shall, immediately after execution of this Mortgage procure
that the following notation be entered on the Register of Members of the
Company:

“All the [Class A]/[ordinary] shares issued as fully paid up and registered in
the name of Seagate Technology are mortgaged and charged in favour of JPMorgan
Chase Bank, N.A. pursuant to a share mortgage dated 29 April 2009, as amended
from time to time.”

 

4.6 The Mortgagor shall, immediately after execution of this Mortgage, provide
the Administrative Agent with a certified true copy of the Register of Members
of the Company with the annotation referred to in Clause 4.5.

 

5. RIGHTS IN RESPECT OF MORTGAGED PROPERTY

 

5.1 Unless and until the declaration by the Administrative Agent of an
occurrence of an Event of Default:

 

  (a) the Mortgagor shall be entitled to exercise all voting and consensual
powers pertaining to the Mortgaged Property or any part thereof for all purposes
not inconsistent with the terms of this Mortgage or the other Loan Documents;
and

 

  (b) the Mortgagor shall be entitled to receive and retain any dividends,
interest or other moneys or assets accruing on or in respect of the Mortgaged
Property or any part thereof.

 

5.2 The Administrative Agent shall not have any duty to ensure that any
dividends, interest or other moneys and assets receivable in respect of the
Mortgaged Property are duly and punctually paid, received or collected as and
when the same become due and payable or to ensure that the correct amounts (if
any) are paid or received on or in respect of the Mortgaged Property or to
ensure the taking up of any (or any offer of any) stocks, shares, rights, moneys
or other property paid, distributed, accruing or offered at any time by way of
redemption, bonus, rights, preference, or otherwise on or in respect of, any of
the Mortgaged Property.

 

5.3 The Mortgagor hereby authorises the Administrative Agent to arrange at any
time and from time to time after the occurrence of an Event of Default for the
Mortgaged Property or any part thereof to be registered in the name of the
Administrative Agent (or its nominee) thereupon to be held, as so registered,
subject to the terms of this Mortgage and, at the request of the Administrative
Agent, the Mortgagor shall without delay procure that the foregoing shall be
done.

 

7



--------------------------------------------------------------------------------

6. PRESERVATION OF SECURITY

 

6.1 It is hereby agreed and declared that:

 

  (a) the security created by this Mortgage shall be held by the Administrative
Agent as a continuing security for the payment and discharge of the Secured
Obligations and the security so created shall not be satisfied by any
intermediate payment or satisfaction of any part of the Secured Obligations;

 

  (b) the Administrative Agent shall not be bound to enforce any other security
before enforcing the security created by this Mortgage;

 

  (c) no delay or omission on the part of the Administrative Agent in exercising
any right, power or remedy under this Mortgage shall impair such right, power or
remedy or be construed as a waiver thereof nor shall any single or partial
exercise of any such right, power or remedy preclude any further exercise
thereof or the exercise of any other right, power or remedy. The rights, powers
and remedies herein provided are cumulative and not exclusive of any rights,
powers and remedies provided by law and may be exercised from time to time and
as often as the Administrative Agent may deem expedient; and

 

  (d) any waiver by the Administrative Agent of any terms of this Mortgage shall
only be effective if given in writing and then only for the purpose and upon the
terms for which it is given.

 

6.2 Any settlement or discharge under this Mortgage between the Administrative
Agent and the Mortgagor shall be conditional upon no security or payment to the
Administrative Agent by the Company or the Mortgagor or any other person
(including, without limitation, any Other Guarantor) being avoided or set aside
or ordered to be refunded or reduced by virtue of any provision or enactment
relating to bankruptcy, insolvency, administration or liquidation for the time
being in force and, if such condition is not satisfied, the Administrative Agent
shall be entitled to enforce this Mortgage as if such settlement or discharge
had not been made, provided that such settlement or discharge shall become
unconditional six months and one day after the date of such settlement or
discharge.

 

6.3 The rights of the Administrative Agent under this Mortgage and the security
hereby constituted shall not be affected by any act, omission, matter or thing
which, but for this provision, might operate to impair, affect or discharge such
rights and security, in whole or in part, including without limitation, and
whether or not known to or discoverable by the Company, the Mortgagor, the
Administrative Agent or any other person:

 

  (a) any time or waiver granted to or composition with the Company, the
Mortgagor or any other person;

 

  (b) the taking, variation, compromise, renewal or release of or refusal or
neglect to perfect or enforce any rights, remedies or securities against the
Company, the Mortgagor or any other person;

 

  (c) any legal limitation, disability, incapacity or other circumstances
relating to the Company, the Mortgagor or any other person;

 

  (d) any amendment or supplement to any Loan Document or any other document or
security (including any amendment the effect of which is to change the nature or
amount of any facilities made available thereunder or to change the nature or
extent of any obligations thereunder);

 

  (e) the dissolution, liquidation, amalgamation, reconstruction or
reorganisation of the Company, the Mortgagor or any other person; or

 

8



--------------------------------------------------------------------------------

  (f) the unenforceability, invalidity or frustration of any obligations of the
Company, the Mortgagor or any other person under any Loan Document or any other
document or security.

 

6.4 During the Security Period, the Mortgagor shall not by virtue of any payment
made hereunder on account of the Secured Obligations or by virtue of any
enforcement by the Administrative Agent of its rights under, or the security
constituted by, this Mortgage or any Loan Document or by virtue of any
relationship between or transaction involving the Mortgagor and/or the Company
(whether such relationship or transaction shall constitute the Mortgagor a
creditor of the Company, a guarantor of the obligations of the Company or in
part subrogated to the rights of others against the Company or otherwise
howsoever and whether or not such relationship or transaction shall be related
to, or in connection with, the subject matter of this Mortgage):

 

  (a) exercise any rights of subrogation against the Company or any other person
in relation to any rights, security or moneys held or received or receivable by
the Administrative Agent or any person;

 

  (b) exercise any right of contribution from any co-surety liable in respect of
such moneys and liabilities under any other guarantee, security or agreement;

 

  (c) exercise any right of set-off or counterclaim against the Company or any
such co-surety;

 

  (d) receive, claim or have the benefit of any payment, distribution, security
or indemnity from the Company or any such co-surety; or

 

  (e) unless so directed by the Administrative Agent (when the Mortgagor will
prove in accordance with such directions), claim as a creditor of the Company or
any such co-surety in competition with the Administrative Agent.

The Mortgagor shall hold in trust for the Administrative Agent and forthwith pay
or transfer (as appropriate) to the Administrative Agent any such payment
(including an amount to any such set-off), distribution or benefit of such
security, indemnity or claim in fact received by it.

 

6.5 During the Security Period, the Administrative Agent may at any time keep in
a separate account or accounts (without liability to pay interest thereon) in
the name of the Administrative Agent for as long as it may think fit, any moneys
received recovered or realised under this Mortgage or under any other guarantee,
security or agreement relating in whole or in part to the Secured Obligations
without being under any intermediate obligation to apply the same or any part
thereof in or towards the discharge of the Secured Obligations or any other
amount owing or payable under the Loan Documents; provided that the
Administrative Agent shall be obliged to apply amounts standing to the credit of
such account or accounts once the aggregate amount held by the Administrative
Agent in any such account or accounts opened pursuant hereto is sufficient to
satisfy the outstanding amount of the Secured Obligations in full.

 

6.6 The Mortgagor shall not, without the prior written consent of the
Administrative Agent:

 

  (a) cause or permit any rights attaching to the Mortgaged Property to be
varied or abrogated;

 

  (b) cause or permit any of the Mortgaged Property to be consolidated,
sub-divided or converted or the capital of the Company to be re-organised,
exchanged or repaid; or

 

  (c) cause or permit anything to be done which may depreciate, jeopardise or
otherwise prejudice the value of the security hereby given.

 

9



--------------------------------------------------------------------------------

6.7 The Mortgagor hereby covenants that during the Security Period it will
remain the legal and beneficial owner of the Mortgaged Property (subject to the
Security Interests hereby created) and that it will not (other than as permitted
by the Loan Documents):

 

  (a) create or suffer the creation of any Security Interests (other than those
created by this Mortgage) or any other interest on or in respect of the whole or
any part of the Mortgaged Property or any of its interest therein;

 

  (b) sell, assign, transfer or otherwise dispose of any of its interest in the
Mortgaged Property without the prior consent in writing of the Administrative
Agent; or

 

  (c) permit the register of members to be maintained outside of the Cayman
Islands or by a service provider other than the person to whom the letter of
instructions in Schedule 3 has been given (unless in the later case, the
Mortgagor has provided a new letter of instructions substantially in the form of
Schedule 3 by the new service provider).

 

6.8 The Mortgagor shall remain liable to perform all the obligations assumed by
it in relation to the Mortgaged Property and the Administrative Agent shall be
under no obligation of any kind whatsoever in respect thereof or be under any
liability whatsoever in the event of any failure by the Mortgagor to perform its
obligations in respect thereof.

 

6.9 The Mortgagor shall ensure that it shall not, without the prior written
consent of the Administrative Agent, use its voting rights to permit the Company
to amend its memorandum or articles of association in a way which could be
expected to adversely affect the interests of the Administrative Agent or any of
the Secured Parties.

 

6.10 The Mortgagor shall procure that the Company shall not:

 

  (a) create or permit to subsist any Security Interest upon the whole or any
part of its assets, except as permitted by the Loan Documents;

 

  (b) register any transfer of the Mortgaged Shares to any person (except to the
Administrative Agent or its nominees pursuant to the provisions of this
Mortgage);

 

  (c) issue any replacement share certificates in respect of any of the
Mortgaged Shares;

 

  (d) continue its existence under the laws of any jurisdiction other than the
Cayman Islands;

 

  (e) do anything which might result in the Borrower being struck off the
register as an exempted company;

 

  (f) issue, allot or grant warrants or options with respect to any additional
shares;

 

  (g) exercise any rights of forfeiture over any of the Mortgaged Shares; or

 

  (h) purchase, redeem, otherwise acquire, cancel, sub-divide, amalgamate,
reclassify or otherwise restructure any of the Mortgaged Property,

during the Security Period without the prior written consent of the
Administrative Agent.

 

6.11 The Mortgagor shall procure that the Company shall irrevocably consent to
any transfer of the Mortgaged Shares by the Administrative Agent or its nominee
to any other person pursuant to the exercise of the Administrative Agent’s
rights under this Mortgage.

 

10



--------------------------------------------------------------------------------

6.12 The Mortgagor shall not, without the prior written consent of the
Administrative Agent, participate in any vote concerning a members’ liquidation
or compromise pursuant to the Companies Law.

 

7. ENFORCEMENT OF SECURITY

 

7.1 At any time after the occurrence of an Event of Default or if a demand is
made for the payment of the Secured Obligations, the security hereby constituted
shall become immediately enforceable and the rights of enforcement of the
Administrative Agent under this Mortgage shall be immediately exercisable upon
and at any time thereafter and, without prejudice to the generality of the
foregoing, the Administrative Agent without further notice to the Mortgagor may,
whether acting on its own behalf or through a receiver or agent:

 

  (a) solely and exclusively exercise all voting and/or consensual powers
pertaining to the Mortgaged Property or any part thereof and may exercise such
powers in such manner as the Administrative Agent may think fit;

 

  (b) date and present to the Company or any other person any undated documents
provided to it pursuant to Clause 4 or any other provision of this Mortgage;

 

  (c) receive and retain all dividends, interest or other moneys or assets
accruing on or in respect of the Mortgaged Property or any part thereof, such
dividends, interest or other moneys or assets to be held by the Administrative
Agent, as additional security mortgaged and charged under and subject to the
terms of this Mortgage and any such dividends, interest and other moneys or
assets received by the Mortgagor after such time shall be held in trust by the
Mortgagor for the Administrative Agent and paid or transferred to the
Administrative Agent on demand;

 

  (d) take possession of, get in, assign, exchange, sell, transfer, grant
options over or otherwise dispose of the Mortgaged Property or any part thereof
at such place and in such manner and at such price or prices as the
Administrative Agent may deem fit, and thereupon the Administrative Agent shall
have the right to deliver, assign and transfer in accordance therewith the
Mortgaged Property so sold, transferred, granted options over or otherwise
disposed of including by way of changing the ownership of the Mortgaged Shares
as shown on the Register of Members;

 

  (e) borrow or raise money either unsecured or on the security of the Mortgaged
Property (either in priority to the Mortgage or otherwise);

 

  (f) settle, adjust, refer to arbitration, compromise and arrange any claims,
accounts, disputes, questions and demands with or by any person who is or claims
to be a creditor of the Mortgagor or relating to the Mortgaged Property;

 

  (g) bring, prosecute, enforce, defend and abandon actions, suits and
proceedings in relation to the Mortgaged Property or any business of the
Mortgagor;

 

  (h) redeem any security (whether or not having priority to the Mortgage) over
the Mortgaged Property and to settle the accounts of any person with an interest
in the Mortgaged Property;

 

  (i) exercise and do (or permit the Mortgagor or any nominee of the Mortgagor
to exercise and do) all such rights and things as the Administrative Agent would
be capable of exercising or doing if it were the absolute beneficial owner of
the Mortgaged Property;

 

11



--------------------------------------------------------------------------------

  (j) do anything else it may think fit for the realisation of the Mortgaged
Property or incidental to the exercise of any of the rights conferred on the
Administrative Agent under or by virtue of any document to which the Mortgagor
is party; and

 

  (k) exercise all rights and remedies afforded to it under this Mortgage and
applicable law.

 

7.2 The Administrative Agent shall not be obliged to make any enquiry as to the
nature or sufficiency of any payment received by it under this Mortgage or to
make any claim or to take any action to collect any moneys assigned by this
Mortgage or to enforce any rights or benefits assigned to the Administrative
Agent by this Mortgage or to which the Administrative Agent may at any time be
entitled hereunder.

 

7.3 Upon any sale of the Mortgaged Property or any part thereof by the
Administrative Agent, the purchaser shall not be bound to see or enquire whether
the Administrative Agent’s power of sale has become exercisable in the manner
provided in this Mortgage and the sale shall be deemed to be within the power of
the Administrative Agent, and the receipt of the Administrative Agent for the
purchase money shall effectively discharge the purchaser who shall not be
concerned with the manner of application of the proceeds of sale or be in any
way answerable therefor.

 

7.4 Any money received or realised by the Administrative Agent under the powers
conferred by this Mortgage shall be paid or applied in a manner consistent with
Section 6.02 of the U.S. Security Agreement.

 

7.5 During the Security Period, the Administrative Agent may refrain from
applying or enforcing any other moneys, security or rights held by it in respect
of the Secured Obligations or may apply and enforce such moneys, security or
rights in such manner and in such order as it shall decide in its unfettered
discretion.

 

7.6 Neither the Administrative Agent nor its agents, managers, officers,
employees, delegates and advisers shall be liable for any claim, demand,
liability, loss, damage, cost or expense incurred or arising in connection with
the exercise or purported exercise of any rights, powers and discretions
hereunder in the absence of dishonesty or wilful default.

 

7.7 The Administrative Agent shall not, by reason of the taking of possession of
the whole or any part of the Mortgaged Property or any part thereof, be liable
to account as mortgagee-in-possession or for anything except actual receipts or
be liable for any loss upon realisation or for any default or omission for which
a Administrative Agent-in-possession might be liable.

 

8. APPOINTMENT OF A RECEIVER

 

8.1 At any time after:

 

  (a) the occurrence of an Event of Default; or

 

  (b) a request has been made by the Mortgagor to the Administrative Agent for
the appointment of a receiver over its assets or in respect of the Mortgagor,

then notwithstanding the terms of any other agreement between the Mortgagor and
any person, the Administrative Agent may (unless precluded by law) appoint in
writing any person or persons to be a receiver or receiver and manager of all or
any part of the Mortgaged Property as the Administrative Agent may choose in its
entire discretion.

 

8.2 Where more than one receiver is appointed, the appointees shall have power
to act jointly or separately unless the Administrative Agent shall specify to
the contrary.

 

12



--------------------------------------------------------------------------------

8.3 The Administrative Agent may from time to time determine the remuneration of
a receiver.

 

8.4 The Administrative Agent may remove a receiver from all or any of the
Mortgaged Property of which he is the receiver and after the receiver has
vacated office or ceased to act in respect of any of the Mortgaged Property,
appoint a further receiver over all or any of the Mortgaged Property in respect
of which he shall have ceased to act.

 

8.5 Such an appointment of a receiver shall not preclude:

 

  (a) the Administrative Agent from making any subsequent appointment of a
receiver over all or any Mortgaged Property over which a receiver has not
previously been appointed or has ceased to act; or

 

  (b) the appointment of an additional receiver to act while the first receiver
continues to act.

 

8.6 The receiver shall be the agent of the Mortgagor (which shall be solely
liable for his acts, defaults and remuneration) unless and until the Mortgagor
is placed into liquidation, after which time he shall act as principal. The
receiver shall not at any time become the agent of the Administrative Agent.

 

9. POWERS OF A RECEIVER

 

9.1 In addition to those powers conferred by law, a receiver shall have and be
entitled to exercise in relation to the Mortgagor all the powers set forth
below:

 

  (a) to exercise all rights of the Administrative Agent under or pursuant to
this Mortgage, including all voting and other rights attaching to the Mortgaged
Property;

 

  (b) to make any arrangement or compromise with others as he shall think fit;

 

  (c) to appoint managers, officers and agents for the above purposes at such
remuneration as the receiver may determine;

 

  (d) to redeem any prior encumbrance and settle and pass the accounts of the
encumbrancer and any accounts so settled and passed shall (subject to any
manifest error) be conclusive and binding on the Mortgagor and the money so paid
shall be deemed an expense properly incurred by the receiver;

 

  (e) to pay the proper administrative charges in respect of time spent by its
agents and employees in dealing with matters raised by the receiver or relating
to the receivership of the Mortgagor; and

 

  (f) to do all such other acts and things as may be considered by the receiver
to be incidental or conducive to any of the above matters or powers or otherwise
incidental or conducive to the preservation, improvement or realisation of the
Mortgaged Property or the value thereof.

 

10. FURTHER ASSURANCES

 

10.1 The Mortgagor shall at its own expense promptly do all such acts or execute
all such documents (including assignments, transfers, mortgages, charges,
notices and instructions) as the Administrative Agent may reasonably specify and
in such form as the Administrative Agent may reasonably require in order to:

 

  (a) perfect or protect the security created or intended to be created under or
evidenced by this Mortgage (which may include the execution of a charge,
assignment or other security over all or any of the assets which are, or are
intended to be, the subject of this Mortgage) or for the exercise of any rights,
powers and remedies of the Administrative Agent provided by or pursuant to this
Mortgage, the Loan Documents or by law; or

 

13



--------------------------------------------------------------------------------

  (b) following an Event of Default, facilitate the realisation of the assets
which are, or are intended to be, the subject of this Mortgage.

 

10.2 Without limiting the other provisions of this Mortgage, the Mortgagor shall
at its own expense take all such action as is available to it (including making
all filings and registrations) as may be necessary for the purpose of the
creation, perfection, protection or maintenance of any security conferred or
intended to be conferred on the Administrative Agent by or pursuant to this
Mortgage.

 

11. INDEMNITIES

 

11.1 The Mortgagor will indemnify and save harmless the Administrative Agent,
any receiver and each agent or attorney appointed under or pursuant to this
Mortgage from and against any and all reasonable expenses, claims, liabilities,
losses, taxes, costs, duties, fees and charges suffered, incurred or made by the
Administrative Agent or such agent or attorney other than as a result of the
gross negligence or wilful default of the Mortgagee:

 

  (a) in the exercise or purported exercise of any rights, powers or discretions
vested in them pursuant to this Mortgage;

 

  (b) in the preservation or enforcement of the Administrative Agent’s rights
under this Mortgage or the priority thereof;

 

  (c) on the release of any part of the Mortgaged Property from the security
created by this Mortgage; or

 

  (d) arising out of any breach by the Mortgagor of any term of this Mortgage,

and the Administrative Agent or such receiver, agent or attorney may retain and
pay all sums in respect of the same out of money received under the powers
conferred by this Mortgage. All amounts suffered, incurred or paid by the
Administrative Agent or such receiver, agent or attorney or any of them shall be
recoverable on a full indemnity basis provided that nothing in this Clause 11.1
shall require the Mortgagor to indemnify and save harmless the Administrative
Agent from and against any expenses, claims, liabilities, losses, taxes, costs,
duties, fees and charges suffered, incurred or made by the Administrative Agent
as a result of the Administrative Agent’s dishonesty or wilful default.

 

11.2 If, under any applicable law or regulation, and whether pursuant to a
judgment being made or registered against the Mortgagor or the bankruptcy or
liquidation of the Mortgagor or for any other reason any payment under or in
connection with this Mortgage is made or fails to be satisfied in a currency
(the “Payment Currency”) other than the currency in which such payment is due
under or in connection with this Mortgage (the “Contractual Currency”), then to
the extent that the amount of such payment actually received by the
Administrative Agent when converted into the Contractual Currency at the rate of
exchange, falls short of the amount due under or in connection with this
Mortgage, the Mortgagor, as a separate and independent obligation, shall
indemnify and hold harmless the Administrative Agent against the amount of such
shortfall. For the purposes of this Clause 11.2, “rate of exchange” means the
rate at which the Administrative Agent is able on or about the date of such
payment to purchase the Contractual Currency with the Payment Currency and shall
take into account any premium and other costs of exchange with respect thereto.

 

14



--------------------------------------------------------------------------------

12. POWER OF ATTORNEY

 

12.1 The Mortgagor, by way of security and in order more fully to secure the
performance of its obligations hereunder, hereby irrevocably appoints the
Administrative Agent and the persons deriving title under it (including, but
without any limitation, any receiver) jointly and also severally (with full
power of substitution and delegation) to be its attorney-in-fact:

 

  (a) to execute and complete in favour of the Administrative Agent or its
nominees or of any purchaser any documents which the Administrative Agent may
from time to time require for perfecting the Administrative Agent’s title to,
for vesting any of the assets and property hereby mortgaged, or charged in the
Administrative Agent or its nominees or in any purchaser or for any of the
purposes contemplated in Clause 7.1 hereof;

 

  (b) after the occurrence of an Event of Default, to give effectual discharges
for payments, to take and institute on non-payment (if the Administrative Agent
in its sole discretion so decides) all steps and proceedings in the name of the
Mortgagor or of the Administrative Agent for the recovery of such moneys,
property and assets hereby mortgaged or charged;

 

  (c) after the declaration by the Administrative Agent of an Event of Default,
to agree accounts and make allowances and give time or other indulgence to any
surety or other person liable;

 

  (d) so as to enable the Administrative Agent to carry out in the name of the
Mortgagor any obligation imposed on the Mortgagor by this Mortgage (including
the execution and delivery of any deeds, charges, assignments or other security
and any transfers of the Mortgaged Property and the exercise of all the
Mortgagor’s rights and discretions in relation to the Mortgaged Property);

 

  (e) so as to enable the Administrative Agent and any receiver or other person
to exercise, or delegate the exercise of, any of the rights, powers and
authorities conferred on them by or pursuant to this Mortgage or by law
(including, after the occurrence of an Event of Default, the exercise of any
right of a legal and beneficial owner of the Mortgaged Property), and

 

  (f) generally for it and in its name and on its behalf and as its act and deed
or otherwise execute, seal and deliver and otherwise perfect and do any such
legal assignments and other assurances, charges, authorities and documents over
the moneys, property and assets hereby charged, and all such deeds, instruments,
acts and things which may be required for the full exercise of all or any of the
powers conferred or which may be deemed proper on or in connection with any of
the purposes aforesaid.

 

12.2 The power hereby conferred shall be a general power of attorney and the
Mortgagor hereby ratifies and confirms and agrees to ratify and confirm any
instrument, act or thing which any attorney appointed pursuant hereto may
execute or do. In relation to the power referred to herein, the exercise by the
Administrative Agent of such power shall be conclusive evidence of its right to
exercise the same.

 

13. EXPENSES

 

13.1 The Mortgagor shall pay to the Administrative Agent on demand all
reasonable costs, fees and expenses (including, but not limited to, properly
incurred legal fees and expenses) and taxes thereon incurred by the
Administrative Agent or for which the Administrative Agent may become liable in
connection with:

 

  (a) the negotiation, preparation and execution of this Mortgage;

 

15



--------------------------------------------------------------------------------

  (b) the preserving or enforcing of, or attempting to preserve or enforce, any
of its rights under this Mortgage or the priority hereof;

 

  (c) any variation of, or amendment or supplement to, any of the terms of this
Mortgage; or

 

  (d) any consent or waiver required from the Administrative Agent in relation
to this Mortgage,

and in the case referred to in Clauses 13.1(c) and 13.1(d) regardless of whether
the same is actually implemented, completed or granted, as the case may be.

 

13.2 The Mortgagor shall pay promptly all registration, stamp, documentary and
other like duties and taxes to which this Mortgage may be subject or give rise
and shall indemnify the Administrative Agent on demand against any and all
liabilities with respect to or resulting from any delay or omission on the part
of the Mortgagor to pay any such duties or taxes.

 

14. RELEASE

 

14.1 Subject to Clause 14.2, when all the Loan Document Obligations have been
paid in full in cash, the Commitments have expired or been terminated, the
principal and interest on each Loan and all fees payable under the Loan
Documents shall have been paid in full, all Letters of Credit shall have expired
or been terminated (or otherwise provided for in a manner satisfactory to the
applicable Issuing Bank) and all LC Disbursements shall have been reimbursed,
the Administrative Agent shall (at the request and cost of the Mortgagor)
execute such documents and do all such reasonable acts as may be necessary to
release the Mortgaged Property from the security constituted by this Mortgage.
Such release shall not prejudice the rights of the Administrative Agent under
Clause 11.

 

14.2 If the Administrative Agent considers in good faith that any amount
received in payment or purported payment of the Secured Obligations (whether
received from or paid by the Borrower, any Other Guarantor or any other relevant
person) is capable of being avoided or reduced by virtue of any insolvency or
other similar laws:

 

  (a) the liability of the Mortgagor under this Mortgage and the security
constituted by this Mortgage shall continue and such amount shall not be
considered to have been irrevocably paid; and

 

  (b) the Administrative Agent may keep any security held by it in respect of
the Mortgagor’s liability under the Loan Documents in order to protect the
Secured Parties against any possible claim under insolvency law for up to six
years after all Secured Obligations have been satisfied. If a claim is made
against a Secured Party within that period, the Administrative Agent may keep
the security until that claim has finally been dealt with.

 

15. NOTICES

Any notice or other communication given or made under or in connection with the
matters contemplated by this Mortgage shall be provided in accordance with
Section 9.01 of the Credit Agreement.

 

16



--------------------------------------------------------------------------------

16. ASSIGNMENTS

 

16.1 This Mortgage shall be binding upon and shall ensure to the benefit of the
Mortgagor, the Administrative Agent and each of their respective successors and
(subject to clauses 16.2 and 16.3) assigns and references in this Mortgage to
any of them shall be construed accordingly.

 

16.2 The Mortgagor may not assign or transfer all or any part of its rights
and/or obligations under this Mortgage.

 

16.3 The Administrative Agent may assign and transfer its rights pursuant to
this Mortgage in accordance with the terms of Clause 9.04 of the
Credit Agreement.

 

17. ADMINISTRATIVE AGENT

 

17.1 The Administrative Agent holds the benefit of this Mortgage (and any other
security created in its favour pursuant to this Mortgage) as agent for and on
behalf of the Secured Parties pursuant to the terms of the Credit Agreement.
The retirement of the person for the time being acting as Administrative Agent
and the appointment of a successor shall be effected in the manner provided for
in the Credit Agreement.

 

17.2 Nothing in this Mortgage shall constitute or be deemed to constitute a
partnership between any of the Secured Parties and the Administrative Agent.

 

18. SET-OFF

 

18.1 The Mortgagor authorises the Administrative Agent (but the Administrative
Agent shall not be obliged to exercise such right), after the occurrence of an
Event of Default to set off against the Secured Obligations any amount or other
obligation (contingent or otherwise) owing by the Administrative Agent to the
Mortgagor.

 

19. SUBSEQUENT SECURITY INTERESTS

 

19.1 If the Administrative Agent at any time receives or is deemed to have
received notice of any subsequent Security Interest affecting all or any part of
the Mortgaged Property or any assignment or transfer of the Mortgaged Property
which is prohibited by the terms of this Mortgage, all payments thereafter by or
on behalf of the Mortgagor to the Administrative Agent shall be treated as
having been credited to a new account of the Mortgagor and not as having been
applied in reduction of the Secured Obligations as at the time when the
Administrative Agent received such notice.

 

20. MISCELLANEOUS

 

20.1 The Administrative Agent, at any time and from time to time, may delegate
by power of attorney or in any other manner to any person or persons all or any
of the powers, authorities and discretions which are for the time being
exercisable by the Administrative Agent under this Mortgage in relation to the
Mortgaged Property or any part thereof. Any such delegation may be made upon
such terms and be subject to such regulations as the Administrative Agent may
think fit. The Administrative Agent shall not be in any way liable or
responsible to the Mortgagor for any loss or damage arising from any act,
default, omission or misconduct on the part of any such delegate provided the
Administrative Agent has acted reasonably in selecting such delegate.

 

20.2 If any of the clauses, conditions, covenants or restrictions (the
“Provision”) of this Mortgage or any deed or document emanating from it shall be
found to be void but would be valid if some part thereof were deleted or
modified, then the Provision shall apply with such deletion or modification as
may be necessary to make it valid and effective.

 

17



--------------------------------------------------------------------------------

20.3 This Mortgage (together with any documents referred to herein) constitutes
the whole agreement between the Parties relating to its subject matter and no
variations hereof shall be effective unless made in writing and signed by each
of the Parties.

 

20.4 Each document, instrument, statement, report, notice or other communication
delivered in connection with this Mortgage shall be in English or where not in
English shall be accompanied by a certified English translation which
translation shall with respect to all documents of a contractual nature and all
certificates and notices to be delivered hereunder be the governing version and
upon which in all cases the Administrative Agent and the Secured Parties shall
be entitled to rely.

 

20.5 This Mortgage may be executed in counterparts each of which when executed
and delivered shall constitute an original but all such counterparts together
shall constitute one and the same instrument.

 

20.6 The parties intend that this Mortgage takes effect as a deed
notwithstanding the fact that the Administrative Agent may only execute it under
hand.

 

21. LAW AND JURISDICTION

 

21.1 This Mortgage shall be governed by and construed in accordance with the
laws of the Cayman Islands and the Parties hereby irrevocably submit to the
non-exclusive jurisdiction of the courts of the Cayman Islands, provided that
nothing in this clause shall affect the right of the Administrative Agent to
serve process in any manner permitted by law or limit the right of the
Administrative Agent to take proceedings with respect to this Mortgage against
the Mortgagor in any jurisdiction nor shall the taking of proceedings with
respect to this Mortgage in any jurisdiction preclude the Administrative Agent
from taking proceedings with respect to this Mortgage in any other jurisdiction,
whether concurrently or not.

 

18



--------------------------------------------------------------------------------

IN WITNESS whereof this Equitable Share Mortgage has been entered into by the
parties and executed as a deed on the day and the year first before written.

 

EXECUTED AS A DEED by [SEAGATE ENTITY]:   )  

 

  )   Duly Authorised Signatory   )       )   Name:  

 

  )       )   Title:  

 

  )    

 

in the presence of:

 

 

Signature of Witness Name:  

 

Address:  

 

Occupation:  

 

 

19



--------------------------------------------------------------------------------

EXECUTED AS A DEED by JPMORGAN

CHASE BANK, N.A.:

 

)

)

 

 

Duly Authorised Signatory

  )     )     )  

 

in the presence of:

 

 

Signature of Witness Name:  

 

Address:  

 

Occupation:  

 

 

20



--------------------------------------------------------------------------------

SCHEDULE 1

[SEAGATE ENTITY]

(THE “COMPANY”)

SHARE TRANSFER CERTIFICATE

[LEFT UNDATED]

SHARE TRANSFER CERTIFICATE DATED                     

                                          (the “Transferor”) does hereby
transfer to                                          (the “Transferee”)
                     (the “Shares”) of a par value of          each.

 

SIGNED by the Transferor by:

  )  

 

  )     Duly Authorised Signatory   )     )     Name:   )     )     Title:   )  

 

in the presence of:

 

 

Signature of Witness Name:  

 

Address:  

 

Occupation:  

 

 

21



--------------------------------------------------------------------------------

And I/we do hereby agree to take the Shares.

 

SIGNED by the Transferee by:   )  

 

  )   Duly Authorised Signatory   )     )   Name:   )     )   Title:   )  

 

in the presence of:

 

 

Signature of Witness Name:  

 

Address:  

 

Occupation:  

 

 

22



--------------------------------------------------------------------------------

SCHEDULE 2

IRREVOCABLE APPOINTMENT OF PROXY

SEAGATE TECHNOLOGY HDD HOLDINGS

SEAGATE TECHNOLOGY INTERNATIONAL

SEAGATE TECHNOLOGY (IRELAND)

SEAGATE TECHNOLOGY MEDIA (IRELAND)

SEAGATE MEMORY PRODUCTS INTERNATIONAL

SEAGATE TECHNOLOGY ASIA HOLDINGS

SEAGATE TECHNOLOGY CHINA HOLDING COMPANY

SEAGATE TECHNOLOGY (PHILLIPINES)

SEAGATE TECHNOLOGY (MALAYSIA) HOLDING COMPANY

(THE “COMPANIES”)

Each of the undersigned being the legal and beneficial owner of all of the
issued and outstanding shares of US$1.00 par value each (the “Initial Shares”)
in one of more of the Companies, exempted companies incorporated with limited
liability in the Cayman Islands (other than Seagate Technology China Holding
Company which is incorporated with unlimited liability), hereby irrevocably,
with respect to the Company or Companies in which it is registered in the
register of members as the sole member of such Company:

 

1. makes, constitutes and appoints JPMORGAN CHASE BANK, N.A. (the “Proxy”) as
the irrevocable proxy of the undersigned with full power to appoint a nominee or
nominees to act hereunder from time to time and to have all other rights and
entitlements of an “Irrevocable Proxy (as such term is defined in the Articles
of Association of the respective Companies) under the Articles of Association of
the respective Companies, including to vote the Initial Shares and all other
shares in the respective Companies from time to time legally owned by each of
the undersigned (the “Shares”) registered in its name at all general meetings of
shareholders of the relevant Company with the same force and effect as the
relevant undersigned might or could do and to requisition and convene a meeting
or meetings of the shareholders of the relevant Company for the purpose of
considering any resolution of the members of the relevant Company in respect of
any proposal to amend the Memorandum of Association and/or the Articles of
Association with respect to those provisions inserted pursuant to a Special
Resolution of the relevant Company passed on or about the 27th April 2009 (the
“Reserved Matter”);

 

2. makes, constitutes and appoints the Proxy as the true and lawful
attorney-in-fact of each of the undersigned to approve, complete, amend, execute
and deliver any resolution in writing concerning any Reserved Matter or sign any
approval in writing concerning any Reserved Matter as contemplated in the
Articles of Association of each Company in the name of and on behalf of each of
the undersigned, and each of the undersigned hereby ratifies and confirms all
that the said Proxy or its nominee or nominees shall do or cause to be done by
virtue hereof.

Each of the Shares are the subject of one of a number of mortgages (the
“Mortgages”) dated 29 April 2009, between the Proxy and, severally, Seagate
Technology, Seagate Technology HDD Holdings and Seagate Technology International
as mortgagors.

Each power of attorney hereby granted is granted irrevocably for full value as
part of the security constituted hereby to secure proprietary interests of and
the performance of obligations owed to JPMorgan Chase Bank, N.A. within the
meaning of the Powers of Attorney Law (1996 Revision) of the Cayman Islands and
the undersigned hereby acknowledges the same.

Each power of attorney granted hereunder (and the appointment of the Proxy as
irrevocable proxy of each of the undersigned) shall be governed by and construed
in accordance with the laws of the Cayman Islands and shall be irrevocable until
the discharge and release of the relevant Mortgage.

 

23



--------------------------------------------------------------------------------

IN WITNESS whereof this Instrument is executed as a deed the day and year first
above written.

 

EXECUTED AS A DEED by SEAGATE TECHNOLOGY:   )    

 

    )     Signature     )     in the presence of:      

 

 

    Signature of Witness       Name:  

 

    Address:  

 

    Occupation:  

 

    EXECUTED AS A DEED by SEAGATE TECHNOLOGY HDD HOLDINGS:   )    

 

    )     Signature     )     in the presence of:      

 

 

    Signature of Witness       Name:  

 

    Address:  

 

    Occupation:  

 

    EXECUTED AS A DEED by SEAGATE TECHNOLOGY INTERNATIONAL:   )    

 

    )     Signature     )     in the presence of:      

 

 

    Signature of Witness       Name:  

 

    Address:  

 

    Occupation:  

 

   

 

24



--------------------------------------------------------------------------------

SCHEDULE 3

FORM OF LETTER OF INSTRUCTIONS TO REGISTERED OFFICE PROVIDER APPOINTING

INSTRUCTING PARTY

SEAGATE TECHNOLOGY HDD HOLDINGS

SEAGATE TECHNOLOGY INTERNATIONAL

SEAGATE TECHNOLOGY (IRELAND)

SEAGATE TECHNOLOGY MEDIA (IRELAND)

SEAGATE MEMORY PRODUCTS INTERNATIONAL

SEAGATE TECHNOLOGY ASIA HOLDINGS

SEAGATE TECHNOLOGY CHINA HOLDING COMPANY

SEAGATE TECHNOLOGY (PHILLIPINES)

SEAGATE TECHNOLOGY (MALAYSIA) HOLDING COMPANY

(THE “COMPANIES”)

PO Box 309, Ugland House

George Town, Grand Cayman KY1-1104

Cayman Islands

[29 April 2009]

MAPLES CORPORATE SERVICES LIMITED (“MCS”)

PO Box 309, Ugland House

George Town, Grand Cayman KY1-1104

Cayman Islands

Dear Sirs

INSTRUCTIONS TO THE REGISTERED OFFICE PROVIDER APPOINTING INSTRUCTING PARTY

We hereby notify you that pursuant to a number of mortgages (the “Mortgages”)
dated [29] April 2009 between JPMorgan Chase Bank, N.A. as administrative agent
(the “Administrative Agent” or “Mortgagee”) and, severally, Seagate Technology,
Seagate Technology HDD Holdings and Seagate Technology International as
mortgagors (the “Mortgagors”), the Mortgagors have granted a security interest
in favour of the Mortgagee over all the shares standing in their name in the
respective Companies identified in such Mortgages and all other shares in such
Companies from time to time legally or beneficially owned by the Mortgagors (the
“Shares”).

We refer to the registered office agreements each dated 1 January 2002 between
MCS and each of the Companies (the “RO Agreements”) and hereby agree that Clause
9.1 (Instructions and Reliance) of each of such agreements shall be deemed to be
amended by the following. At any time after the Mortgagee notifies you in
writing that an Event of Default (as defined in the Mortgage) has occurred you
are hereby authorised and entitled to rely upon the instructions of the
Mortgagee to register the Mortgagee or its nominee (as the Mortgagee may direct)
as the registered holder of the Shares pursuant to the Mortgage and to otherwise
comply with any directions or instructions from the Mortgagee in relation
thereto.

Such authorisation and entitlement to rely upon the instructions of the
Mortgagee shall, with respect to each Company, terminate upon the discharge and
release of the relevant Mortgage.

 

25



--------------------------------------------------------------------------------

Please confirm by countersigning below that you agree to such amendment of the
RO Agreements.

Yours faithfully

 

 

     

Authorised Signatory for and on behalf of each of the Companies

Acknowledged and agreed.

 

 

      Authorised Signatory for and on behalf of Maples Corporate Services
Limited

 

26